DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-6 and 18-20 Cancelled.
35 USC Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 7 the limitation "… a surface comprising a camera aperture region of a first camera defining an actual light entrance angular cone projecting from the surface of the device;  …”Claims1-3 already cites a surface comprising a camera … is this same or different a surface comprising a camera? Claims should be specified in terms of clear technical feature. Therefore the scope of the claim is vague and indefinite. Please clarify or explain. 
Regarding claims 7 the limitation "… a first light deflection prism according to any one of the preceding claims, attached to the surface of the device.”  Is the a first light deflection  same as the light deflection claims 1-3 if is not the same,  the written specification and drawings do not seem to disclose first, second… light deflection; therefore only one light deflection according to the written specification and drawings.  Claims should be specified in terms of clear technical feature. Therefore the scope of the claim is vague and indefinite. Please clarify or explain. 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 7-13 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et.al. (US 2008/0025571) (Yoshizumi Nakao).
Regarding Claim 1, Nakao discloses light deflection prism for mounting to a surface of a device, the surface comprising a camera aperture region defining an actual light entrance angular cone projecting from the surface of the device [See Paragraphs 62-63 and Fig. 10], the light deflection prism comprising: a first surface for disposing on the surface of the device so as to overlap the actual light entrance angular cone, which may also be referred to as the surface through which light exits the prism [See Paragraph 63 and Fig. 10 unit 315b];   a second surface, which may also be referred to as the surface through which light enters the prism [See Paragraph 63 and Fig. 10 unit 315a]; and a third surface for internal reflection of a central ray, entering the prism under a normal incidence angle through the second surface, towards the first surface under a normal angle of incidence [See Paragraph 63 and Fig. 10 unit 315c]; wherein the prism is configured such that the central ray enters the prism at an angle of less than 90.degree.  relative to a normal of the surface of the device and such that a ray at one boundary of an effective light entrance angular cone defined as a result of the light reflection at the third surface is substantially parallel to the surface of the device [See Paragraphs 36-37, 62-63 and Fig. 10].
Regarding Claim 2, Nakao discloses wherein the prism is configured such that the central ray enters the prism at an angle in the range of about or exactly 50.degree.  to 75.degree.  relative to a normal of the surface of the device [See Paragraph 62-63].
 	Regarding Claim 3, Nakao discloses wherein the prism is configured such that a half-angle of the effective light entrance angular cone is in the range of about or exactly 20.degree.  to 40.degree., and or wherein a height of the prism is in the range of about or exactly 2 mm to 5 mm, and/or wherein the prism comprises an equilateral prism or an isosceles prism, and/or wherein the prism has an extended length of the first, second and third surfaces so as to increase the overlap with the actual light entrance angular cone [See Paragraphs 62-63].
Regarding Claim 7, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
 Regarding Claim 8, Nakao discloses wherein the device comprises a smartphone, a laptop, a security camera, a spy camera, a drone camera, or any other recording device which incorporates a, typically miniature, camera [See Paragraphs 55-56].
 Regarding Claim 9, Nakao discloses a plurality of cameras including the first camera and one or more light deflection prisms including the first deflection prism, for providing a wide-angle viewing device in one or more viewing planes [See abstract and Paragraphs 6, 62-63 and Fig. 10].
 	Regarding Claim 10, Nakao discloses a processing unit for stitching processing of images and/or videos captured by the respective ones of the plurality of cameras [See Paragraphs 62-66].
Regarding Claim 11, Nakao discloses such that individual viewing fields of adjacent ones of the plurality of cameras overlap to facilitate the stitching processing [See Paragraphs 62-66].
 Regarding Claim 12, Nakao discloses wherein the plurality of cameras are arranged such that two or more of the plurality of cameras have viewing directions that lie in substantially the same plane [See abstract and Paragraphs 6, 62-63 and Fig. 10].
 	Regarding Claim 13, Nakao discloses wherein at least the first camera is disposed near an edge of the device, and at least the first light deflection prism is configured such that the field of view of at least the first camera extends beyond said edge [See abstract and Paragraphs 6, 62-63 and Fig. 10].
Regarding Claim 22, Nakao discloses configured for attachment to, or incorporation with, a smartphone, a laptop, a security camera, a spy camera, a drone camera, any other recording device which incorporates a, typically miniature, camera, a car, or a VR camera [See Paragraphs 55-56].
Regarding Claim 23, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
 	Regarding Claim 24, Nakao discloses applied for enabling side-ways viewing and/or wide-angle viewing [See Paragraphs 44-50 and 64].
 	Regarding Claim 25, Nakao discloses combining an image of the field of view of the camera with one or more other images from different respective fields of views [See Paragraphs 44-50 and 64].
Regarding Claim 26, Nakao discloses wherein the other one or more images are captured using different cameras of the device [See abstract and Paragraphs 6, 62-63 and Fig. 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et.al. (US 2008/0025571) (Yoshizumi Nakao) in view of Haugan et.al. (US 20110069507) (Carl E. Haugan).
Regarding Claim 14, Nakao doesn’t explicitly disclose wherein a combined field of view of the plurality of cameras is larger than 180.degree. along one axis thereof.

However, Haugan discloses wherein a combined field of view of the plurality of cameras is larger than 180.degree. along one axis thereof [See Paragraphs 28-30].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Nakao to add the teachings in Haugan as above, to provide a See Haugan abstract and Paragraph 24].
Regarding Claim 15, Nakao doesn’t explicitly disclose first and second opposite surfaces, and the plurality of cameras include at least one camera disposed on each of the first and second surfaces 
However, Haugan discloses first and second opposite surfaces, and the plurality of cameras include at least one camera disposed on each of the first and second surfaces [See Paragraphs 32-40].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Nakao to add the teachings in Haugan as above, to provide a method that spatially uniform and consistent illumination in illumination elevation angle across the effective field of view (FOV) to collect image of the object at high speed with high resolution and at a low cost [See Haugan abstract and Paragraph 24].
 Regarding Claim 16, Nakao doesn’t explicitly disclose configured such that the viewing field of said at least one of the cameras on the first surface of the device overlaps with the viewing field of said at least one of the cameras on the second surface of the device.
However, Haugan discloses configured such that the viewing field of said at least one of the cameras on the first surface of the device overlaps with the viewing field of said at least one of the cameras on the second surface of the device [See Paragraph 25].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Nakao to add the teachings in Haugan as above, to provide a method that spatially uniform and consistent illumination in illumination elevation angle across the effective field of view (FOV) to collect image of the object at high speed with high resolution and at a low cost [See Haugan abstract and Paragraph 24].
Regarding Claim 17, Nakao doesn’t explicitly disclose wherein the plurality of cameras is arranged such that three or more cameras are arranged along an azimuthal ring relative to a first central camera, and optionally wherein the viewing fields of the three or more cameras may overlap with each other and/or the viewing field of the first central camera and/or comprising two or more sets of three or more cameras arranged on different azimuthal rings relative to the first central camera and/or further comprising at least a second central camera having a viewing direction different from the viewing direction of the first central camera.
However, Haugan discloses wherein the plurality of cameras is arranged such that three or more cameras are arranged along an azimuthal ring relative to a first central camera, and [See abstract and Paragraphs 30-34 and 49].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Nakao to add the teachings in Haugan as above, to provide a method that spatially uniform and consistent illumination in illumination elevation angle across the effective field of view (FOV) to collect image of the object at high speed with high resolution and at a low cost [See Haugan abstract and Paragraph 24].
 Regarding Claim 21, Nakao doesn’t explicitly disclose at least one other set of three or more cameras arranged on an azimuthal ring around the at least second central camera
However, Haugan discloses at least one other set of three or more cameras arranged on an azimuthal ring around the at least second central camera [See abstract and Paragraphs 30-34 and 49].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Nakao to add the teachings in Haugan as above, to provide a method that spatially uniform and consistent illumination in illumination elevation angle across the effective field of view (FOV) to collect image of the object at high speed with high resolution and at a low cost [See Haugan abstract and Paragraph 24].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/TSION B OWENS/
Primary Examiner, Art Unit 2487